DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 4/21/2022 and RCE filed 5/19/2022 have been entered. 

Claims 1, 4, and 7-9 are currently being examined.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 4 and 7-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Prociw et al. (20140366505) in view of Carlisle (3690093).

    PNG
    media_image1.png
    705
    592
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    518
    702
    media_image2.png
    Greyscale


Regarding independent claim 1, Prociw discloses 
a torch igniter system (Figs. 6-7) for a combustor (Fig. 1) of a gas turbine engine (para. 3), the torch igniter system comprising: 
a housing (labeled in annotated Fig. 6; housing is 208 per para. 45) defining a combustion chamber (labeled in annotated Fig. 6; paras. 20, 45); 
an ignition source (igniter 114 in Fig. 2; labeled in annotated Fig. 6; para. 39) disposed at least partially in the combustion chamber (an end of the igniter extends into the combustion chamber in Fig. 6); 
a fuel injector (112 in Fig. 2; labeled in annotated Fig. 6; para. 39) configured to inject at least one of fuel and air into the combustion chamber to impinge on the ignition source (fuel injector 112 injects fuel into the combustion chamber and the fuel spray impinges on the igniter as shown in Fig. 7; para. 45); 
a first fluid path (labeled in annotated Fig. 7; the arrow indicates a fuel line per para. 39) connecting a first fuel source (a fuel source is inherent since fuel is being supplied to the fuel injector through a fuel line) to the fuel injector. 
Prociw does not disclose: 
a second fluid path connecting an air source to the fuel injector;
a third fluid path connecting a second fuel source to the combustion chamber; 
an inner wall of the fuel injector, the inner wall defining an internal volume of the fuel injector; 
a flow divider disposed within the internal volume of the fuel injector; 
a tip aperture disposed between the combustion chamber and the flow divider,
wherein the first fluid path, second fluid path, and third fluid path flow through the tip aperture; 
a channel that extends through the flow divider and connects the second fluid path and third fluid path to the tip aperture; and 
an annular volume formed between the flow divider and the inner wall, the annular volume connecting the first fluid path to the tip aperture;
wherein a portion of the second fluid path is coextensive with a portion of the third fluid path upstream of the flow divider. 

Carlisle teaches a fuel injector (16 Figs. 1-2; col 2 lines 9-11) for a gas turbine engine (10 Fig. 1; col 2 lines 2-7) using a liquid fuel (col 3 lines 19-21) and a gaseous fuel (col 3 lines 17-19). Carlisle teaches at least three fluid paths connected to the fuel injector with a first fluid path of liquid fuel (liquid fuel line 58 which connects to the liquid fuel manifold 56 of Fig. 1 which connects to liquid fuel supply duct 43 to passage 24 of fuel injector 16 and to the outlet of 16 (Figs. 1-2; col 2 lines 23-25, col 3 lines 19-21)) connected to a first fuel source (a liquid fuel source is necessary for supplying the liquid fuel line 58), and Carlisle teaches:
a second fluid path (a line 63 connected to a source of compressed air which is tap-off air from the outlet of the compressor 11 in Fig. 1, where the compressed air flows through line 63 when shut-off valve 61 is open and then through gas fuel line 57 where 63 connects to 57 downstream of shut-off valve 62 on gas fuel line 57 and then flows to gas manifold 52 to gaseous fuel supply duct 45 and passage 35 of fuel injector 16 and to the outlet of the fuel injector, while shut-off valve 62 is closed to stop the flow of gaseous fuel through gas fuel line 57 per Figs. 1-2 and col 3 lines 46-60 to col 4 lines 1-2) connecting an air source (compressor 11) to the fuel injector;
a third fluid path (with shut-off valve 62 open and shut-off valve 61 closed, gaseous fuel flows through gas fuel line 57 to the gas manifold 52 of Fig. 1 to gaseous fuel supply duct 45 and passage 35 of fuel injector 16 and to the outlet of 16 per Figs. 1-2 and col 3 lines 17-19 and 46-56) connecting a second fuel source (a gaseous fuel source is necessary for supplying gaseous fuel to the gas fuel line 57; col 3 lines 25-29) to a combustion chamber (15 Fig. 1, where gaseous fuel is supplied to the combustion chamber 15 via fuel injector 16);
an inner wall (labeled in annotated Fig. 2) of the fuel injector, the inner wall defining an internal volume (labeled in annotated Fig. 2) of the fuel injector;
a flow divider (labeled in annotated Fig. 2 where the flow divider separates the gaseous and liquid fluid flows) disposed within the internal volume of the fuel injector (as shown in annotated Fig. 2 the flow divider is disposed in the labeled internal volume); 
a tip aperture (labeled in annotated Fig. 2) disposed between the combustion chamber and flow divider (the tip aperture is downstream of the flow divider in annotated Fig. 2 and the combustion chamber is downstream of the tip aperture since the flows of fuel and air enter the combustion chamber from the tip aperture), wherein the first fluid path, second fluid path, and third fluid path all flow through the tip aperture (all three fluid paths flow through the labeled tip aperture in annotated Fig. 2); 
a channel (35 and also labeled in annotated Fig. 2) that extends through the flow divider and connects the second fluid path and third fluid path to the tip aperture (the second fluid path of compressed air and the third fluid path of gas fuel each flows through 35 which is fluidly connected to the labeled tip aperture in annotated Fig. 2); and 
an annular volume (labeled in annotated Fig. 2) formed between the flow divider and the inner wall (as shown in annotated Fig. 2) that connects the first fluid path to the tip aperture (the first fluid path of liquid fuel extends out of 24 via drillings 23 per Fig. 2 and col 2 lines 35-40) and continues through the labeled annular volume and then to the labeled tip aperture);
wherein a portion of the second fluid path is coextensive with a portion of the third fluid path upstream of the flow divider (the second fluid path and the third fluid path are coextensive through a portion of gas fuel line 57 starting from where line 63 connects to 57 in Fig. 1 and then downstream to gas manifold 52 in Fig. 1 to duct 45 which are upstream of the labeled flow divider as shown in annotated Fig. 2 where coextensive is understood to mean having the same spatial or temporal scope or boundaries per Merriam-Webster online dictionary where the compressed air or the gas fuel each flows through a common portion of 57 and then downstream through the same passages which are upstream of the flow divider.)
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the fuel injector in the invention of Prociw to include, in addition to a first fluid path connecting the first fuel source to the fuel injector, a second fluid path connecting an air source to the fuel injector; a third fluid path connecting a second fuel source to the combustion chamber; an inner wall of the fuel injector, the inner wall defining an internal volume of the fuel injector; a flow divider disposed within the internal volume of the fuel injector; a tip aperture disposed between the combustion chamber and the flow divider, wherein the first fluid path, second fluid path, and third fluid path flow through the tip aperture; a channel that extends through the flow divider and connects the second fluid path and third fluid path to the tip aperture; and an annular volume formed between the flow divider and the inner wall, the annular volume connecting the first fluid path to the tip aperture; wherein a portion of the second fluid path is coextensive with a portion of the third fluid path upstream of the flow divider as taught by Carlisle in order to enable gaseous fuel and liquid fuel to be used simultaneously or separately (Carlisle col 3 lines 25-29), and the risk that a nozzle outlet which is connected to the duct associated with valve means for selectively connecting the duct to its respective fuel supply means or to a source of high pressure air and which is not in use at any particular time will carbon up is reduced by reason of the fact that at such time a flow of air through said duct will prevent entry thereinto of fuel from the operative nozzle outlet or outlets (Carlisle col 1 lines 25-30) and when using liquid fuel alone, the risk of liquid fuel splashing back into the fuel injector and igniting is prevented and combustion products from the combustion chamber are prevented from flowing back into the fuel injector (col 3 lines 30-44). The tip aperture of the fuel injector as taught by Carlisle when included in the ignition system of Prociw connects all three fluid paths to the combustion chamber of Prociw. 

Regarding claim 4, Prociw in view of Carlisle teaches all that is claimed in claim 1 discussed above, and Prociw further discloses the housing is annular (the housing labeled in annotated Fig. 6 is annular) and extends along an axis (axis A shown in Fig. 6; para. 45).

Regarding claim 7, Prociw in view of Carlisle teaches all that is claimed in claim 1 discussed above, and Prociw further discloses the ignition source is a glow plug (para. 39).

Regarding claim 8, Prociw in view of Carlisle teaches all that is claimed in claim 1 discussed above, but does not teach as discussed so far a controller to control flow from the first fuel source, flow from the second fuel source, and flow from the air source.
Carlisle teaches dual fuel control unit 60 has means for enabling gaseous fuel and liquid fuel to be used either simultaneously or separately from each other (Fig. 1 and col 3 lines 25-29). Carlisle teaches shut-off valve 61 on line 63 allows or prevents flow of compressed air into line 57 which is connected to 60 and shut-off valve 62 allows or prevents flow of gaseous fuel through line 57, and when one of the valves is shut, the other is open (col 3 lines 45-55).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to include in the invention of Prociw in view of Carlisle a controller to control flow from the first fuel source, flow from the second fuel source, and flow from the air source as taught by Carlisle to prevent the risk of liquid fuel splashing back into the fuel injector and igniting, and prevent combustion products from the combustion chamber from flowing back into the fuel injector (col 3 lines 30-44).

Regarding claim 9, Prociw in view of Carlisle teaches all that is claimed in claim 8 discussed above, and teaches as already discussed above in claim 8, the controller (dual fuel control unit 60) is configured to: deliver fuel from the second fuel source to the combustion chamber (control unit 60 can enable gaseous fuel from the second fuel source to be used and delivered via line 57 to the combustor per Fig. 1 and col 3 lines 25-29); detect an interruption in the delivery of the fuel from the second fuel source (when valve 62 is shut which stops delivery of the gaseous fuel to line 57, valve 61 is opened to allow compressed air to flow to line 57 per col 3 lines 48-53); and deliver fuel from the first fuel source and air from the air source to the combustion chamber after detecting the interruption (dual fuel control unit 60 allows liquid fuel to be used separately from gaseous fuel per col 3 lines 25-29 as when gaseous fuel flow has been stopped by shutting valve 62 and opening valve 61 to allow compressed air to flow through line 57 such that both the liquid fuel and the compressed air are delivered from their respective sources to the fuel injector and via the fuel injector to the combustion chamber after valve 62 is shut and valve 61 is open per col 3 lines 45-55 and Figs. 1-2).

Response to Arguments
Applicant’s arguments with respect to claim(s) 1 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALYSON JOAN HARRINGTON whose telephone number is (571)272-2359.  The examiner can normally be reached on M-F 8 am - 4 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Todd Manahan can be reached on (571)272-4713.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/KATHERYN A MALATEK/Primary Examiner, Art Unit 3741                                                                                                                                                                                                        


/A.J.H./Examiner, Art Unit 3741